The opinion of the court was delivered by
Williams, Ch. J.
This is a motion to dismiss an appeal taken by Corey, the appellant, from -the decree of the court of probate setting out the dower of the appellee. Corey was neither an heir, creditor, legatee, executor, or administrator, or otherwise interested in the estate of -the deceased. The statute is, that any person interested in any order, &c., may appeal.
It is obvious that a person claiming in any estate, as widow, heir, &c., who may have occasion to obtain any order, sentence, or decree of a court of probate, cannot be obliged to contest this right with any one who is disposed to volunteer in a lawsuit, and take an appeal. The persons entitled to an appeal are those who have some legal interest which may,, by the decree of the court, be either enlarged or diminished. The appellant has no such interest, but claims wholly adverse; and it must be immaterial to him, Whether the dower of the widow is set off in this particular land, or whether the land is set off to an heir, or whether the administrator shall still retain it; he cannot choose the plaintiff, who shall contend with him for it. This subject was fully considered in the case of Woodward v. Spear, 10 Vt. 420, and this very case may be considered as decided by that. This is the only question in the case, which it is necessary for us to decide.
The judgment of the county court is therefore affirmed.